 Case 1:21-cv-00463-HYJ-RSK ECF No. 4, PageID.14 Filed 06/15/21 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

CHARLES JUDSON HOLBROOK,

                      Petitioner,                    Case No. 1:21-cv-463

v.                                                   Honorable Hala Y. Jarbou

BECKY CARL,

                      Respondent.
____________________________/

                               ORDER OF TRANSFER
                        TO SIXTH CIRCUIT COURT OF APPEALS

              This is a petition seeking release of a state prisoner pursuant to a claim that no crime

was committed and that there is no evidence of any crime. Petitioner is incarcerated with the

Michigan Department of Corrections at the St. Louis Correctional Facility (SLF) in St. Louis,

Gratiot County, Michigan. Following a Kent County Circuit Court jury trial, Petitioner was

convicted of two counts of producing child sexually abusive material, Mich. Comp. Laws

§ 750.145c(2), two counts of allowing a child to engage in child sexually abusive activity, Mich.

Comp. Laws § 750.145c(2), two counts of possessing child sexually abusive material, Mich.

Comp. Laws § 750.145c(4), accosting a child for immoral purposes, Mich. Comp. Laws

§ 750.145a, and felon in possession of a firearm, Mich. Comp. Laws § 750.224f. On June 1, 2010,

he was sentenced as a third habitual offender, Mich. Comp. Laws § 769.11, to concurrent terms of

15 to 40 years’ imprisonment for producing child sexually abusive materials and allowing a child

to engage in sexually abusive activity, concurrent terms of 2 years and 10 months to 8 years’

imprisonment for possessing child sexually abusive materials and accosting a child for immoral
 Case 1:21-cv-00463-HYJ-RSK ECF No. 4, PageID.15 Filed 06/15/21 Page 2 of 4




purposes, and a concurrent term of 2 years and 10 months to 10 years for the felon-in-possession

conviction.

               Petitioner’s request for relief seeks release from custody. That relief is available

from this Court only upon habeas corpus review. “The Supreme Court has held that release from

confinement—the remedy petitioner[] seek[s] here—is ‘the heart of habeas corpus.’” Wilson v.

Williams, 961 F.3d 829, 868 (6th Cir. 2020) (quoting Preiser v. Rodriguez, 411 U.S. 475, 498

(1973)). A challenge to the fact or duration of confinement should be brought as a petition for

habeas corpus. See Preiser, 411 U.S. at 484 (the essence of habeas corpus is an attack by a person

in custody upon the legality of that custody and the traditional function of the writ is to secure

release from illegal custody). Moreover, because Petitioner is in custody pursuant to the judgment

of a state court, he must satisfy the requirements of 28 U.S.C. § 2254.

               This is not Petitioner’s first habeas corpus action challenging his convictions and

sentences. Petitioner has filed dozens of habeas petitions in the Michigan federal courts since he

was convicted. Moreover, within many of the listed cases, he has filed new petitions or motions

for reconsideration that are effectively new petitions. Petitioner’s current submission is not

prompted by new evidence or new law; he simply claims that he is imprisoned despite the state’s

failure to present any evidence of any crime. (Pet., ECF No. 1, PageID.2.)

               In Holbrook v. Rapelje, 2:13-cv-13137 (E.D. Mich.), and Holbrook v. Bauman,

2:15-cv-131 (W.D. Mich.), Petitioner’s habeas petitions were denied on the merits after the

enactment of the Antiterrorism and Effective Death Penalty Act, Pub. L. 104-132, 110 Stat. 1214

(AEDPA). Petitioner’s current petition is, therefore, subject to the “second or successive”

provision of the Antiterrorism and Effective Death Penalty Act, Pub. L. 104-132, 110 Stat. 1214

(AEDPA). 28 U.S.C. § 2244(b); see also Cress v. Palmer, 484 F.3d 844, 852 (6th Cir. 2007). A

successive petition raises grounds identical to those raised and rejected in a prior petition.
                                                 2
 Case 1:21-cv-00463-HYJ-RSK ECF No. 4, PageID.16 Filed 06/15/21 Page 3 of 4




Kuhlmann v. Wilson, 477 U.S. 436, 444 n.6 (1986) (plurality) (citing Sanders v. United States, 373

U.S. 1, 15–17 (1963)); Lonberger v. Marshall, 808 F.2d 1169, 1173 (6th Cir. 1987). A second

petition is one which alleges new and different grounds for relief after a first petition was denied.

McCleskey v. Zant, 499 U.S. 467, 470 (1991); see also Burger v. Zant, 984 F.2d 1129, 1132–33

(11th Cir. 1993) (distinguishing second petitions and successive petitions).

               A prior dismissal with prejudice has a preclusive effect under § 2244, though a prior

dismissal without prejudice does not. See Stewart v. Martinez-Villareal, 523 U.S. 637, 643–46

(1998). Both dismissals on the merits and certain types of decisions reached before a merits

determination are dismissals with prejudice that have a preclusive effect. Carlson v. Pitcher, 137

F.3d 416, 419 (6th Cir. 1997) (citing Benton v. Washington, 106 F.3d 162, 164 (7th Cir. 1996)).

For example, a dismissal with prejudice based on procedural default is “on the merits” and, thus,

a subsequent habeas application would be second or successive. In re Cook, 215 F.3d 606, 608

(6th Cir. 2000). Similarly, a dismissal on the basis of the statute of limitations is a decision on the

merits, rendering a subsequent application second or successive. See Murray v. Greiner, 394 F.3d

78, 81 (2d Cir. 2005) (“We hold that dismissal of a § 2254 petition for failure to comply with the

one-year statute of limitations constitutes an adjudication on the merits that renders future petitions

under § 2254 challenging the same conviction ‘second or successive’ petitions under § 2244(b).”).

Petitioner’s previous habeas actions of Holbrook v. Rapelje, 2:13-cv-13137 (E.D. Mich.), and

Holbrook v. Bauman, 2:15-cv-131 (W.D. Mich.), were dismissed on the merits; thus, the instant

petition is second or successive.

               Before a second or successive application may be filed in the district court, the

applicant must move in the court of appeals for an order authorizing the district court to consider

the application. 28 U.S.C. § 2244(b)(3)(A); see also Tyler v. Cain, 533 U.S. 656, 661 n.3 (2001)

(circuit court may authorize the petition upon a prima facie showing that the claim satisfies
                                                  3
 Case 1:21-cv-00463-HYJ-RSK ECF No. 4, PageID.17 Filed 06/15/21 Page 4 of 4




§ 2244(b)(2); to survive dismissal in the district court, the application must actually show the

statutory standard). Petitioner did not seek the approval of the Sixth Circuit Court of Appeals

before filing this petition. The appropriate disposition is a transfer of the case to the Sixth Circuit

Court of Appeals pursuant to 28 U.S.C. § 1631. In re Sims, 111 F.3d 45, 47 (6th Cir. 1997).

Accordingly,

               IT IS ORDERED that this application for habeas relief is transferred to the Sixth

Circuit Court of Appeals pursuant to 28 U.S.C. § 1631.


Dated: June 15, 2021                                           /s/ Ray Kent
                                                               United States Magistrate Judge




                                                  4
